Exhibit 10.3

LOGO [g20504ex10_3.jpg]

October 6, 2008

Steven P. Alsene

13520 Sunset Lakes Circle

Winter Garden, Florida 34787

Re: Second Amendment to Agreement with Respect to Rights Upon Termination of
Employment (“Second Amendment”)

Dear Steve:

Reference is made to the Agreement with Respect to Rights Upon Termination of
Employment between Steven P. Alsene (“Executive”) and Rotech Healthcare Inc.
(“the Company”) dated November 8, 2006 (the “Employment Letter”) as amended on
April 18, 2008 (the “First Amendment”). All defined terms used without
definitions shall have the meanings provided in the Employment Letter.

WHEREAS, Executive is currently employed as the Chief Financial Officer of the
Company;

WHEREAS, the Board of Directors of the Company believes that it is in the best
interest of the Company to (i) amend the Employment Letter in order to make
changes intended to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and (ii) to provide additional financial
incentives to the Executive in connection with the Executive’s continued
employment with the Company as its Chief Financial Officer;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive hereby agree as follows:

A. Effective as of October 6, 2008, the Employment Letter is hereby amended as
follows:

1. Paragraph 1 of the Employment Letter is hereby amended in its entirety to
read as follows:

“Upon the termination of employment by you for Good Reason or by the Company
without Cause (as those terms are defined below), the Company shall: (a) pay to
you, with your paycheck immediately following your termination, any base salary
or bonus earned by you but not yet paid as of the date of the termination of
your employment; (b) fully reimburse you for all reimbursable expenses;
(c) subject to Paragraph 13(b), pay to you in a lump sum no later than twenty
(20) days after the termination of your employment, an amount equal to the sum
of (i) one hundred percent (100%) of your annual base salary (measured as of the
time of the termination of your employment and without mitigation due to any
remuneration or other compensation earned by you following such termination of
employment), and (ii) one hundred percent (100%) of your annual

 

2600 Technology Drive • Suite 300 • Orlando, FL 32804 • (407) 822-4600



--------------------------------------------------------------------------------

LOGO [g20504ex10_3.jpg]

 

target performance bonus for the year in which such termination of employment
occurs; and (d) if you (and, if applicable, your dependents) timely elect
continuation of group health coverage following the termination of your
employment in accordance with the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), the Company will pay the monthly premiums for such COBRA coverage for
a period of twelve (12) months from the date of the termination of your
employment; provided, that in the event the plan under which you and your
dependents were receiving health benefits immediately prior to your date of
termination is not fully-insured, then in lieu of the foregoing, if you timely
elect COBRA coverage then, subject to Paragraph 13(b), the Company shall
reimburse you for a period of twelve (12) months following your termination, for
the monthly premium for such COBRA coverage in an amount equal to 100% of such
premium on a tax grossed-up basis (to the extent such monthly premium is
taxable), payable on the first payroll date in each month following the
termination date. Reimbursement of monthly premiums shall apply to all health
plans under which you participate while you are an active employee of the
Company, including, without limitation, the executive benefit program. Your
entitlement to the severance pay and other termination benefits provided for in
this Paragraph 1 are conditioned upon your providing a general release in favor
of Rotech, in a form approved by the Company, of any and all claims arising out
of, relating to or concerning your employment or the termination of your
employment with the Company.”

2. A new sentence is hereby added to the end of Paragraph 2 of the Employment
Letter to read as follows:

“Any such bonus shall be payable by the March 15th of the calendar year
immediately following the calendar year in which such bonus was earned.”

3. Paragraph 4 of the Employment Letter is hereby amended in its entirety to
read as follows:

“For purposes of this Agreement, “Good Reason” shall mean the occurrence of one
or more of the following events without your written consent: (a) a material
decrease in your base salary, (b) the Company requiring you to regularly report
to work at a facility more than fifty (50) miles from the location of your
employment as of the Effective Date, (c) a material reduction in your duties,
authorities or responsibilities, (d) a material diminution in your reporting
requirements, (e) a material diminution in the budget over which you retain
authority, or (f) the Company’s material breach of this Agreement. In the event
you believe Good Reason to exist, then you must provide the Company with written
notice no later than ninety (90) days after such event or condition you claim
constitutes Good Reason occurs specifying the bases for your belief that Good
Reason exists. If the Company shall not have cured or eliminated the event
constituting Good Reason within thirty (30) days after receipt of your written
notice, upon expiration of such 30-day period, your employment hereunder shall
automatically be terminated.”

 

2600 Technology Drive • Suite 300 • Orlando, FL 32804 • (407) 822-4600



--------------------------------------------------------------------------------

LOGO [g20504ex10_3.jpg]

 

4. The new Paragraph added to the Employment Letter pursuant to paragraph 1 of
the First Amendment shall hereby be deemed as Paragraph 10 of the Employment
Letter.

5. A new Paragraph 11 is hereby added to the Employment Letter to read as
follows:

“11. In addition to your annual base salary and annual performance target bonus
provided in Paragraph 2, you shall be entitled to receive the following
compensation:

(a) for so long as the Company remains in compliance with the provisions of
Sections 7.01, 7.02 and 7.03 of the Credit Agreement, dated as of March 30,
2007, among the Company, Credit Suisse, as Administrative Agent and Collateral
Agent, and the other lenders parties thereto and the provisions of Sections
4.07, 4.08 and 4.09 of the Indenture, dated as of March 26, 2002 between the
Company and the Bank of New York, as Trustee, the Company shall pay to the
Executive an amount equal to Sixteen Thousand Six Hundred Sixty Seven Dollars
($16,667) on the tenth (10th) day of each of the three consecutive months
commencing on October 10, 2008.

(b) In addition to the amounts provided for in Paragraph 11(a) above, unless
directed otherwise by the Chief Executive Officer of the Company in his complete
and sole discretion, the Company shall pay to the Executive an amount equal to
Sixteen Thousand Six Hundred Sixty Seven Dollars ($16,667) at the same times and
for the same three consecutive months for which payments are provided for under
Paragraph 11(a) above.

(c) If, based upon any certificate or other report made by the Company, the
Company is not in compliance with the provisions of the Credit Agreement or the
Indenture referred to above, the payments provided for in Paragraph 11(a) above
shall immediately cease and any amount received by the Executive pursuant to
Paragraph 11(a) above in respect of any month during which the Company was not
in compliance shall be set off against amounts payable under this Paragraph 11.”

6. The paragraph added to the Employment Letter pursuant to paragraph 2 of the
First Amendment is hereby replaced in its entirety with the following which
shall be added to the Employment Letter as Paragraph 12 thereof to read as
follows:

“12. In the event of the closing of a Change of Control (as the term is defined
below), the Company shall pay to you in a lump sum concurrent with such closing,
an amount equal to the sum of (a) 100% of your annual base salary (measured as
of the time of the closing of the Change of Control transaction), and (b) 100%
of your annual target performance bonus for the year in which the closing of the
Change of Control transaction occurs. For purposes of this Agreement, a “Change
of Control” shall be deemed to have occurred if, after November 6, 2006 (the
“Effective Date of the Employment Letter”), there shall have occurred any of the
following: (i) any “person,” as such term is used in Paragraph 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a Group Affiliate, or any company

 

2600 Technology Drive • Suite 300 • Orlando, FL 32804 • (407) 822-4600



--------------------------------------------------------------------------------

LOGO [g20504ex10_3.jpg]

 

owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
acquires beneficial ownership (as defined under Paragraph 13(d) of the Exchange
Act) of voting securities of the Company and immediately thereafter is a “50%
Beneficial Owner.” For purposes of this provision, a “50% Beneficial Owner”
shall mean a person who is the “beneficial owner” (as defined under
Paragraph 13(d) of the Exchange Act), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then-outstanding voting securities; provided, however, that the term
“50% Beneficial Owner” shall not include any person who was a beneficial owner
of outstanding voting securities of the Company on the Effective Date of the
Employment Letter (an “Existing Shareholder”), including any group that may be
formed which is comprised solely of Existing Shareholders or any affiliate of an
Existing Shareholder to whom voting securities may be transferred if and for so
long as the Existing Shareholder remains an indirect beneficial owner of the
voting securities following such transfer, unless and until such time after the
Effective Date of the Employment Letter as any such Existing Shareholder shall
have acquired beneficial ownership (other than by means of a stock dividend,
stock split, gift, inheritance or receipt of securities in compensation for
individual services as a director or officer of the Company) of any additional
voting securities of the Company; (ii) during any period of twelve
(12) consecutive months commencing on or after the Effective Date of the
Employment Letter, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a “person”
(as defined above) who has entered into an agreement with the Company to effect
a transaction described in subparagraphs (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Continuing Directors”), cease for any reason to constitute at least a majority
thereof; (iii) the consummation of a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 50% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who together beneficially owned at least 80%
of the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction with the relative voting power of each
such continuing holder compared to the voting power of each other continuing
holder not substantially altered as a result of the transaction; provided that,
for purposes of this Paragraph 2, such continuity of ownership (and preservation
of relative voting power) shall be deemed to be satisfied if the failure to meet
such 50% threshold (or to substantially preserve such relative voting power) is
due solely to the acquisition of voting securities by an employee benefit plan
of the Company or Group Affiliate, such surviving entity or a subsidiary
thereof; or (iv) the sale or disposition by the Company of all or substantially
all of the Company’s assets (or, to the extent permitted by Section 409A of the
Code any transaction having a similar effect).

The foregoing notwithstanding, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation. In addition, an initial public offering (“IPO”) of the securities
of the Company shall not constitute a Change of Control for purposes of this
Agreement.”

 

2600 Technology Drive • Suite 300 • Orlando, FL 32804 • (407) 822-4600



--------------------------------------------------------------------------------

LOGO [g20504ex10_3.jpg]

 

7. A new Paragraph 13 is hereby added to the Employment Letter to read as
follows:

“13. (a) The parties hereby agree that the provisions of this Agreement shall be
interpreted to be exempt from, or comply with, Section 409A of Code and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. The Company shall have no liability with regard to any
failure to comply with Code Section 409A or this Paragraph 13.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination of
your employment to be a “specified employee,” within the meaning of that term
under Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made subject to
this Paragraph 13(b), to the extent required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code and to the extent such payment and benefits
exceed the Separation Pay Limit (as defined below), such payment or benefit
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of your “separation from service” or
(ii) the date of your death. On the first Company payroll date occurring on or
following the first day of the seventh (7th) month following the date of your
“separation from service” or, if earlier, on the date of your death, all
payments delayed pursuant to this Paragraph 13(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to you in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. For purposes
of this Agreement, the “Separation Pay Limit” means two times the lesser of:
(i) your annualized compensation based on your annual rate of pay for your
taxable year preceding the taxable year in which your termination of employment
occurs; and (ii) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Code Section 401(a)(17) for the year in which you
terminate employment.

(c) All reimbursements under this Agreement shall be paid in accordance with the
Company’s reimbursement policy as in effect from time to time, upon your
presentation of an itemized account with supporting information satisfactory to
the Company in substantiation of such amounts. Except as otherwise set forth in
this Agreement, to the extent any reimbursement of costs and expenses provided
for under this Agreement constitutes taxable income to you for Federal income
tax purposes, all such reimbursements shall be made no later than December 31 of
the calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to

 

2600 Technology Drive • Suite 300 • Orlando, FL 32804 • (407) 822-4600



--------------------------------------------------------------------------------

LOGO [g20504ex10_3.jpg]

 

reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided, that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

(f) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.”

B. Except as set forth in this Amendment, all of the terms of the Employment
Letter and previous amendments thereto shall remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.

 

Very truly yours, Rotech Healthcare Inc. By:  

 

Name:   Philip L. Carter Title:   Chief Executive Officer & President

 

Accepted and Agreed:

 

Steven P. Alsene

 

2600 Technology Drive • Suite 300 • Orlando, FL 32804 • (407) 822-4600